Citation Nr: 1624687	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  07-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for interstitial fibrosis, to include as secondary to asbestos exposure.

2.  Entitlement to a rating in excess of 20 percent for left (minor) shoulder partial rotator cuff tear for the period prior to September 23, 2015.

3.  Entitlement to a rating in excess of 30 percent for left (minor) shoulder ankylosis for the period on and after September 23, 2015.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1978 to August 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Columbia, South Carolina, Regional Office, which, in pertinent part, denied a rating in excess of 20 percent for a left shoulder partial rotator cuff tear. In a May 2007 decision, the Winston-Salem, North Carolina, Regional Office (RO), in pertinent part, denied service connection for interstitial fibrosis. 

In June 2011, the Board remanded both issues to the RO for additional action. In a November 2013 decision, the Board, in pertinent part, denied a rating in excess of 20 percent for a left shoulder partial rotator cuff tear and denied service connection for interstitial fibrosis, to include as secondary to asbestos exposure. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In April 2015, the Court, in pertinent part, granted the Parties' Joint Motion for Remand (JMR); vacated the November 2013 Board decision; and remanded the Veteran's appeal to the Board. In July 2015, the Board remanded the case to the RO for additional action. In an April 2016 decision, the Appeals Management Center (AMC), in pertinent part, recharacterized the Veteran's left shoulder disability as ankylosis of the left shoulder and granted a 30 percent rating effective September 23, 2015.

The issue of service connection for interstitial fibrosis, to include as secondary to asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire appeal period, the Veteran's left shoulder disability has been shown to be manifested by complaints of pain, numbness, an inability to pick up small objects, and difficulty sleeping, with objective findings of marked limitation of motion due to fixation and/or development of a frozen shoulder. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for left (minor) shoulder condition for the period prior to September 23, 2015, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).

2.  The criteria for a rating in excess of 30 percent for left (minor) shoulder condition have not been met for any part of the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a December 2005 notice which informed him of the evidence needed to support a claim for an increased rating for a left shoulder disability; what actions he needed to undertake; and how VA would assist him in developing his claims. The December 2005 notice was issued to the Veteran prior to the July 2006 rating decision from which the instant appeal arises. 

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Increased Evaluation for Left Shoulder Disability

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Ankylosis of the scapulohumeral articulation is rated under diagnostic code 5200. Favorable ankylosis of the minor arm with abduction to 60 degrees and where the Veteran can reach the mouth and head warrants a 20 percent rating. A 30 percent rating is warranted for ankylosis of the minor arm that is intermediate between favorable and unfavorable. A 40 percent rating is warranted for ankylosis of the minor arm that is unfavorable with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5200.

Arm limitation of motion is rated under diagnostic code 5201. A 20 percent rating is warranted for limitation of motion of the minor arm to the shoulder level or for limitation of motion of the arm to a point midway between the side and shoulder level. A 30 percent disability evaluation requires that motion of the minor arm be limited to a point 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

A 10 percent disability evaluation is warranted for malunion of the clavicle or scapula or for nonunion without loose movement. A 20 percent disability evaluation is warranted for nonunion of clavicle or scapula with loose movement or for dislocation. Impairment of the clavicle or scapula can alternatively be rated on impairment of function a contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The average normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees. When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction. 38 C.F.R. § 4.71, Plate I.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  


Analysis

A March 2005 VA treatment record states that the Veteran had pain in his left shoulder and that he was pulling on a chain when it gave way and he fell to the ground. He rated the pain as 10 out of 10. In an October 2005 Social Security Administration (SSA) Function Report completed by the Veteran's spouse, it was noted that the Veteran is unable to lift things above his head and has difficulty holding things in his hands. In a December 2005 written statement from the Veteran, he stated that he could "barely raise [his left arm] straight out without having severe pain;" that when he sleeps on his left arm, he wakes up in severe pain; and that sometimes the left side of his chest swells and he his left arm goes numb to the elbow. 

In a June 2006 SSA Disability Report, the Veteran stated that he is unable to "walk, stand, stoop, carry or reach because of my lower back pain, torn rotator cuff and left ankle." He also stated that he has difficulty picking up small objects, including money, and that sometimes when he pays for gas for his car, the shop clerk has to get the money out of his wallet for him.

In June 2006, the Veteran was afforded a VA joints examination for his left shoulder disability. The examiner stated that the Veteran could not bring his left arm up to shoulder level without pain, has aching pain in his shoulder at most times, and that the achiness impairs his sleeping. On examination, the Veteran exhibited forward flexion to about 50 degrees with pain, abduction to 45 degrees with pain, internal rotation to 90 degrees, and was unable to do any external rotation. It was noted that the shoulder was "fixed" at 70 degrees forward flexion and that abduction was limited due to fixation and pain. The examiner noted that the Veteran was developing a frozen shoulder. The Veteran was diagnosed with adhesive capsulitis with marked limitation of movement. It was noted that he probably has degenerative arthritis in his shoulder.

In an August 2006 notice of disagreement (NOD), the Veteran stated that he has "constant pain, weakness, limited motion, easily fatigued, and the loss of use of most of my arm." A December 2006 VA treatment record states that the Veteran's range of motion in his shoulders "appeared grossly normal" although there was some "discomfort with active range of motion of the left shoulder." The examiner also stated that "Manual muscle testing of the upper extremities revealed grossly normal motor strength." A March 2007 VA treatment record conveys that the Veteran reported continued aches and pains in his left shoulder. An October 2010 VA treatment record conveys that the Veteran complained of shoulder pain but there was no joint tenderness on examination.

In August 2011, the Veteran was afforded a VA examination for his left shoulder disability. The Veteran complained of shoulder pain at a level of 7 out of 10 that is sharp and comes and goes; lifting and reaching make his pain worse. On examination, the Veteran had tenderness in the shoulder and pain at rest. He exhibited forward flexion to 82 degrees, abduction to 78 degrees, internal rotation to 48 degrees, and external rotation to 42 degrees. There was evidence of pain with active motion and evidence of pain following repeated use; there was no additional limitation of motion after repeated use. The Veteran was diagnosed with left shoulder degenerative disc disease (DDD) and it was noted that his shoulder disability affected his ability to perform usual daily activities.

A March 2012 VA treatment record conveys that the Veteran reported pain in his left shoulder at a level of 10 out of 10 and was treated with medication. A July 2015 VA treatment record states that the Veteran had left shoulder pain radiating to his elbow. He reported having pain ranging from a level of 0-1 at its best and a level of 10 at its worst. He could lift his arm to shoulder level. An X-ray study taken at that time indicated possible rotator cuff impingement.

A September 3, 2015, VA treatment record states that the Veteran had forward flexion to 40 degrees, abduction to 90 degrees, external rotation to 40 degrees, and internal rotation to L1. It was not noted at what point the Veteran had pain. Several other tests were positive for pain.

In September 2015, the Veteran was afforded a VA examination for his shoulder disability. The Veteran reported left shoulder pain for many years at a level of 6-7 out of 10 and with occasional left thumb numbness. The Veteran reported that his left arm is "useless," that he is unable to carry anything, lift anything, or reach over the level of his waist. On examination, he exhibited forward flexion to 35 degrees with pain, abduction to 45 degrees with pain, external rotation to 15 degrees with pain, and internal rotation to 60 degrees with pain. He was unable to raise his arm over his head. He also had tenderness in the anterior and posterior acromioclavicular (AC) joint and in the deltoid bursa. There was no additional functional loss after repeated use. He exhibited intermediate ankylosis (between favorable and unfavorable) in abduction. Tests indicated a rotator cuff condition and a possible AC joint condition, and there was a suspicion of shoulder instability, dislocation, or labral pathology. The Veteran was diagnosed with arthritis, shoulder impingement syndrome, and rotator cuff tendonitis. The examiner noted that the results of the September 2015 examination most closely aligned with those of the June 2006 examination and that the August 2011 examination, which documented some improvement in the Veteran's condition, may have been performed on a "good day" or after a period of physical therapy.

The September 2015 VA examination report also included an October 2015 Orthopedics note. That note indicated that, at that time, the Veteran had some tenderness and pain and exhibited forward flexion to about 30 degrees with pain, abduction to 70 degrees with pain, external rotation to 40 degrees, and internal rotation to L1. The report also contained the results of a November 2015 neurological examination. That examiner found decreased strength in the left shoulder and noted a possible concern of brachial neuropathy, which was contributing to the left thumb numbness.

A September 2015 VA treatment record states that the Veteran's referral for physical therapy was discontinued due to pain and that movement of his shoulder increases the pain. An October 2015 VA treatment record provides that the Veteran was given a cortisone injection in his shoulder, that he was again referred for physical therapy, and his pain is constant but intermittently sharp.

A January 2016 VA treatment record states that the Veteran had active range of motion of forward flexion to 100 degrees, abduction to 90 degrees, abduction and external rotation to 90 degrees, and internal rotation to T6. The examiner did not report at what point pain began. Another January 2016 VA treatment record conveys that the Veteran's left shoulder had improved. He rated his pain as 3 out of 10 at its worst and reported improved range of motion. A February 2016 VA physical therapy states that the Veteran was seen for complaints of pain and stiffness in his shoulder and was encouraged to continue his home exercises. 

For the period prior to September 23, 2015, the Veteran's left shoulder disability has been assigned a 20 percent rating.  The Board finds that based on considerations of functional loss, he should have been rated at 30 percent.  To this extent only, his appeal is granted.  The Veteran's complaints of chronic pain were credible in light of the medical findings.  He also complained of numbness, an inability to pick up small objects, and difficulty sleeping.  The 2006 VA examination showed marked limitation of movement, and fixation due to him developing frozen shoulder.  Although the 2011 VA examination showed some improvement, the examiner in 2015 clearly opined that the findings shown in 2015 were closely aligned to the findings shown in 2006 - basically stating that the Veteran's symptoms have been essentially the same from 2006 forward.  Given these facts, the Board finds that a 30 percent evaluation is warranted to adequately reflect the Veteran's left shoulder limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

However, at no time during the appeal period was a rating higher than 30 percent warranted.  30 percent is the highest rating available under Diagnostic Code 5201 based on limitation of motion.  30 percent also represents ankylosis of the minor arm, which would account for the medical findings that the Veteran's shoulder was becoming frozen.  To get a higher rating, the ankylosis would have to be unfavorable in nature, with abduction limited to 25 degrees from the side.  While the medical evidence reflects some degree of fixation (ankylosis), he has never had abduction limited to 25 degrees or close to that.  The Veteran cannot receive separate evaluations for impairment of his clavicle or scapula, ankylosis, and limitation of motion of the arm as this would constitute pyramiding - essentially compensating him for the same symptoms under different diagnostic codes. 38 C.F.R. § 4.14.

Given these facts, the Board finds that the 30 percent evaluation for intermediate ankylosis adequately reflects the Veteran's current left shoulder limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected left shoulder disability under 38 C.F.R. § 3.321(b)(1) for either period on appeal. A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200, and 5201 reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of the left upper extremity including limitation of motion and ankylosis. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

A rating of 30 percent for the left shoulder condition for the period prior to September 23, 2015, is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 30 percent for the left shoulder condition is denied for the entire appeal period. 


REMAND

The Veteran contends that service connection for interstitial fibrosis is warranted as he was exposed to asbestos 1986 while in service.

In an April 2016 VA medical opinion, following a September 2015 VA respiratory conditions examination, the examiner stated that the Veteran's service treatment records (STRs) were "silent for lung disease" and that he does not have a diagnosis of interstitial fibrosis. In a January 1989 STR, however, the report of a chest X-ray study showed "[p]resumptive changes of pulmonary emphysema and interstitial fibrosis." 

The report of the September 2015 VA examination states that the Veteran's pleural plaques are "a long term sequela of pulmonary embolism which occurred during service." The examiner further opined that "Asbestosis . . . would more likely [be] present bilaterally and more diffusely than is found in this Veteran's case." STRs dated December 1984, June 1985, January 1989, and February 1989 state that the Veteran's lungs have parenchymal and pleural scars. VA treatment records dated December 1992, March 1998, March 2005, October 2005, January 2007, and April 2007, document that the Veteran had pleural scarring and thickening. A June 2006 VA treatment record provides that the Veteran was diagnosed with pleural-based densities probably due to asbestos exposure. A July 2006 VA treatment record conveys that the Veteran had a history of asbestos exposure while working on a house in Germany while he was stationed there with the Army. A December 2006 VA treatment record states a diagnosis of asymptomatic asbestos-related pleural disease. A January 2016 VA treatment record lists a history of asbestos-related lung disease.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given that the examiner did not address the Veteran's prior diagnosis of interstitial fibrosis or his history of asbestos-exposure and asbestos-related diagnoses in either the September 2015 examination report or the April 2016 medical opinion, the Board finds that further VA evaluation of the Veteran's lung disorder is required to adequately address the issues raised by the instant appeal.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the September 2015 VA medical examination, and provided the April 2016 opinion. If the examiner is not available, have the file reviewed by another examiner. 

If necessary to respond to the inquiries below, schedule the Veteran for a VA pulmonary examination to obtain an opinion as to the nature and etiology of his lung disorder. 

All indicated tests and studies should be accomplished and the findings reported in detail. If there is disagreement with a prior diagnosis, the examiner must explain why, and if it is a matter where the disability resolved, the examiner must explain the reason for such resolution. 

The examiner should address the following:

a.  The examiner should state whether the Veteran has a current diagnosis of interstitial fibrosis or asbestosis or has had such a diagnosis at any period during the pendency of the appeal. 

b.  If the Veteran is found to have a diagnosis of interstitial fibrosis or asbestosis currently or at any point during the pendency of the appeal, the examiner must advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the interstitial fibrosis or asbestosis had its onset during active service or otherwise originated during active service.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner's attention is drawn to the following:

* January 1989 STR showing "[p]resumptive changes of pulmonary emphysema and interstitial fibrosis"

* STRs dated December 1984, June 1985, January 1989, and February 1989 that state that the Veteran's lungs have parenchymal and pleural scars

* VA treatment records dated December 1992, March 1998, March 2005, October 2005, January 2007, and April 2007 that document that the Veteran had pleural scarring and thickening

* June 2006 VA treatment record providing that the Veteran was diagnosed with pleural-based densities probably due to asbestos exposure

* July 2006 VA treatment record conveying that the Veteran had a history of asbestos exposure while working on a house in Germany while he was stationed there with the Army

* December 2006 VA treatment record diagnosing asymptomatic asbestos-related pleural disease

* January 2016 VA treatment record listing a history of asbestos-related lung disease

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


